Citation Nr: 0825225	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  04-40 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bilateral lower 
extremity varicosities with chronic venous insufficiency 
resulting in stasis dermatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1970 to 
February 1973.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2004, a 
statement of the case was issued in October 2004, and a 
substantive appeal was received in November 2004.  A personal 
RO hearing was held in December 2006.    

The Board notes that the issue of entitlement to service 
connection for left leg cellulitis was also on appeal.  
However, a subsequent rating decision in February 2008 
granted service connection for cellulitis, left leg with 
tinea pedis, subungual onychomycosis of both feet.  Thus, as 
this was a full grant of the benefit sought on appeal, this 
issue is no longer in appellate status. 

The issues of entitlement to service connection for 
hypertension and bilateral lower extremity varicosities with 
chronic venous insufficiency resulting in stasis dermatitis 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Tinnitus was not manifested during the veteran's active duty 
service or for many years thereafter. 


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the veteran's 
active duty service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(b), 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a January 2004 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to service connection for 
tinnitus.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in January 2004, which was prior to the 
April 2004 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection.  Further, a March 2006 letter 
gave notice of the types of evidence necessary to establish a 
disability rating and effective date for the disability on 
appeal. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment and personnel records, VA treatment 
records, private treatment records and a VA examination 
report.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

The veteran was afforded a VA examination in March 2004.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue of entitlement to service connection for tinnitus. 

Analysis

The veteran is claiming entitlement to service connection for 
tinnitus.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Specifically, the veteran is claiming that his tinnitus is 
due to acoustic trauma suffered while in service, including 
during combat in Vietnam.  Tinnitus is "a noise in the ear, 
such as ringing, buzzing, roaring, or clicking."  See 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (quoting 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1714 
(28th ed. 1994).  

For disabilities which are claimed to have resulted from 
combat, the law provides a relaxed evidentiary standard of 
proof to determine service connection.  Essentially, in the 
case of a veteran who has engaged in combat with the enemy in 
active service during a period of war, the veteran's account 
of injury during such combat will be accepted as sufficient 
proof of such injury if consistent with the circumstances, 
conditions, or hardships of service, even though there is no 
official record of such incurrence in service.  38 U.S.C.A. § 
1154(b) (West 2002 & Supp. 2008); 38 C.F.R. § 3.304(d) 
(2007); see Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

The analysis required by 38 U.S.C.A. § 1154(b), however, 
applies only as to whether the claimed injury in service 
actually occurred.  It does not apply to the question of 
whether the in-service injury has resulted in a present 
disability.  See Collette, supra.  The law still requires 
medical evidence of a causal relationship between the 
currently claimed condition and the veteran's service.  See 
Wade v. West, 11 Vet.App. 302, 305 (1998).

Service treatment records are silent with respect to any 
complaints of tinnitus.  The January 1973 service examination 
prior to discharge showed that the ears were clinically 
evaluated as normal.  

The veteran was afforded a VA examination in March 2004.  The 
claims files were reviewed.  The veteran reported a history 
of hearing loss in his left ear since March 2003.  The 
hearing loss was related to some buzzing noise that he was 
hearing in that ear.  The veteran stated that he was a mortar 
man and rifle man in the infantry.  He reported being exposed 
to gun fire and artillery while in combat in Vietnam as well 
as heavy machinery.  Following military service, the veteran 
worked as a janitor, an x-ray clerk and subsequently a sheet 
metal worker where he worked around noise, but wore ear 
protectors.  The examiner noted that the onset of tinnitus 
was March 2003, approximately 30 years after separation from 
service.  Therefore, in his opinion, the tinnitus was not 
related to military service. 

Given that the claims files were reviewed by the examiner and 
the examination report sets forth detailed examination 
findings, the Board finds the examination to be sufficient 
for appellate review.  

VA and private treatment records have also been reviewed.  A 
November 2003 VA treatment record showed an assessment of 
tinnitus and noted that the veteran was a mortar man in 
Vietnam, but ultimately found that etiology was not clear.  
None of the private or VA treatment records offer a clear 
opinion of etiology.  

Therefore, based on the medical evidence of record, the Board 
finds that service connection for tinnitus is not warranted.  
Service personnel records show that he did not receive any 
awards or decorations suggesting that he engaged in combat.  
Even if acoustic trauma were conceded, and if, as he 
testified, he noticed tinnitus at some point in service, he 
has not suggested that he noticed his tinnitus continuing 
since service.  As already indicated, he informed the VA 
examiner that he noticed hearing problems from tinnitus in 
2003, decades after service.  The March 2004 examiner 
reviewed the claims files, including the veteran's testimony 
and statements, but concluded that the veteran's tinnitus was 
less likely than not related to service.  There are no 
medical opinions supportive of the veteran's claim.  Although 
the veteran contends that a VA physician has linked his 
tinnitus to service, no such opinion is contained in the VA 
treatment records on file.  Moreover, as a layperson, his 
account of what a physician purportedly told him is not 
competent evidence. 

The Board acknowledges the veteran's statements and testimony 
asserting that his tinnitus is due to acoustic trauma in 
service.  However, medical evidence is generally required to 
establish a medical diagnosis or to address questions of 
medical causation; lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  
Nevertheless, lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

Here, the veteran is competent to say that he experienced 
symptoms while in service.  However, the veteran has not 
demonstrated that he has the expertise required to diagnose 
tinnitus and link it to service.  While the veteran's 
contentions have been carefully considered, these contentions 
are outweighed by the medical evidence of record; 
specifically, the March 2004 VA examination.    

Thus, a preponderance of the evidence is against the 
veteran's claim for tinnitus.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for tinnitus is not warranted.  To that 
extent, the appeal is denied.  

REMAND

The veteran is also seeking entitlement to service connection 
for hypertension and bilateral lower extremity varicosities 
with chronic venous insufficiency resulting in stasis 
dermatitis.  Specifically, the veteran is claiming that these 
disabilities are secondary to his service-connected diabetes 
mellitus, type II and its complications.  The veteran was 
afforded VA examinations in February 2004 and more recently 
in December 2007.  However, neither VA examination offered an 
opinion as to whether the veteran's hypertension and 
bilateral lower extremity varicosities with chronic venous 
insufficiency resulting in stasis dermatitis have been 
aggravated by his service-connected diabetes mellitus, type 
II.  See Allen v. Brown, 7 Vet.App. 439 (1995).  Moreover, 
the medical evidence of record also shows that the veteran 
has numerous complications associated with his diabetes 
mellitus, including left leg cellulitis and bilateral upper 
extremity peripheral neuropathy for which the veteran has 
been service-connected.  Nevertheless, the VA examinations 
also did not address whether the veteran's hypertension and 
bilateral lower extremity varicosities have been aggravated 
by these complications or any other diabetes related 
complications.  Under the circumstances, the Board finds that 
another VA examination should be afforded to the veteran to 
determine whether the veteran's hypertension and bilateral 
lower extremity varicosities with chronic venous 
insufficiency resulting in stasis dermatitis are proximately 
due to or aggravated by the veteran's service-connected 
diabetes mellitus, type II, and its complications pursuant to 
38 C.F.R. § 3.310.    

Further, the appellant has not received sufficient notice 
informing him of the information and evidence necessary to 
establish entitlement to service connection under a secondary 
theory entitlement pursuant to the VCAA.  Thus, in view of 
the need to return the case for another matter, it seems 
appropriate to direct additional VCAA notice to ensure full 
compliance with VCAA notice requirements with respect to the 
issues on appeal.  See also, Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); Pelegrini v. Principi 18 Vet App. 112 
(2004).  



Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the appellant 
with an appropriate VCAA letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The letter should specifically 
include notice to the veteran of the 
evidence necessary to substantiate the 
issues on appeal under a secondary 
service connection theory of entitlement.  

2.  The veteran should be scheduled for 
an appropriate VA examination.  It is 
imperative that the claims files be made 
available to the examiner for review in 
connection with the examination.  After 
reviewing the claims files and examining 
the veteran, the examiner should respond 
to the following:

 a)  Is it at least as likely as not 
(a 50% or higher degree of 
probability) that the veteran's 
hypertension was caused or 
chronically worsened by the 
veteran's service-connected diabetes 
mellitus, type II, or any of its 
complications?

b)  Is it at least as likely as not 
that the veteran's bilateral lower 
extremity varicosities with chronic 
venous insufficiency resulting in 
stasis dermatitis was caused or 
chronically worsened by the 
veteran's service-connected diabetes 
mellitus, type II, or any of its 
complications?

3.  Thereafter, the issues remaining on 
appeal should be
readjudicated.  If the benefits sought on 
appeal are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


